Citation Nr: 0621481	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for psoriatic dermatitis, on appeal from the initial 
determination. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for 
psoriatic dermatitis of the left elbow and of the bilateral 
feet, as separate disabilities, and assigned non-compensable 
ratings to both.  

In a June 2004 rating action, the RO characterized these 
disabilities as a single disability of psoriatic dermatitis, 
to include areas on chest, left elbow, bilateral hands, left 
temporal scalp, and bilateral lower extremities including 
feet, and assigned a rating of 10 percent, effective November 
28, 2001.  


FINDINGS OF FACT

1.  Prior to May 7, 2004, the veteran's psoriatic dermatitis 
was not manifested by exudation or itching constant, 
extensive lesions, marked disfigurement, ulceration or 
extensive exfoliation or crusting, did not have systemic or 
nervous manifestations, was not exceptionally repugnant, 
affected less than 20 percent of the entire body or exposed 
areas, and had not resulted in systemic therapy for a total 
duration of 6 weeks in any 12 month period.  

2.  Since May 7, 2004, the veteran's psoriatic dermatitis is 
manifested by constant itching, but not by ulceration or 
extensive exfoliation or crusting, does not have systemic or 
nervous manifestations, is not exceptionally repugnant, 
affects less than 20 percent of the entire body or exposed 
areas and has not resulted in constant or near constant 
systemic therapy during any 12 month period.  




CONCLUSIONS OF LAW

1.  Prior to May 7, 2004, the criteria for a disability 
evaluation in excess of 10 percent, for psoriatic dermatitis, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806 
(2002), 7816 (2002 and 2005).  

2.  From May 7, 2004 forward, the criteria for a disability 
evaluation of 30 percent, but no higher, for psoriatic 
dermatitis, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7806 (2002), 7816 (2002 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in February 2003.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in February 2003, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of February 2003.  
Any error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and  § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decisions in February 2003 and 
June 2004, and the June 2004 statement of the case.  

Service medical records are associated with the claims file.  
Relevant records and reports from VA and non-VA health 
providers have also been obtained, including, but not limited 
to, the Roseburg, Oregon VA Medical Center, the Roseburg 
Clinic, Dr. G.E. Wheeler, Dr. J.N. Gade, and Dr. D. Owens.  
The veteran was afforded appropriate VA examinations in 
October 2002 and May 2005.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  

This claim for an evaluation in excess of 10 percent, for 
psoriatic dermatitis, originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to this 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the skin effective August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for psoriatic dermatitis of the left elbow 
and bilateral feet was granted in February 2003 as two 
separate disabilities.  Noncompensable disability evaluations 
were assigned to both, under Diagnostic Code 7816 for 
psoriasis, effective from November 28, 2001.  In June 2004, 
the noncompensable evaluation was increased to 10 percent 
under Diagnostic Code 7816, effective from November 28, 2001.  
The June 2004 rating decision recharacterized the separate 
disabilities as a single disability, psoriatic dermatitis, to 
include areas on chest, left elbow, bilateral hands, left 
temporal scalp, and bilateral lower extremities, including 
feet.  

Prior to August 30, 2002,  the "old" Diagnostic Code 7816 
rated psoriasis as for eczema, dependent upon location, 
extent, and repugnant or otherwise character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(2002).  This required rating under the criteria found in 
Diagnostic Code 7806.

Prior to August 30 , 2002, application of the "old" 
Diagnostic Code 7806 assigned a noncompensable rating with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating was 
assigned for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
was assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  

The "new" Diagnostic Code 7816, as revised August 30, 2002, 
provides the following rating criteria:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month 
period..............................................60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of 6 weeks or more, but 
not constantly, during the past 12-month 
period.............30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month 
period.........................................................10

Less than 5 percent of the entire body or 
exposed areas affected, and; no more than 
topical therapy required during the past 
12-month period............................0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, 7805), depending 
upon the predominant disability.

The "new" Diagnostic Code 7816 specifically directs VA to 
rate psoriasis in the disjunctive; either under the criteria 
set out under Diagnostic Code 7816 or as scars under an 
applicable diagnostic code, depending upon the predominate 
disability.  The veteran has consistently been afflicted by 
and treated for the effects of psoriasis, as evidenced by the 
use of steroidal and non-steroidal ointments and creams.  A 
May 2004 examination report description of a patch of 
psoriasis with erythema and scaling of the left temporal 
scalp is a description of psoriasis, not a description giving 
rise to a conclusion that the veteran's disability is 
predominantly one of disfigurement of the head, face, or 
neck.  Likewise, reports of other affected body parts 
consistently describe the veteran's disability in terms of 
psoriasis or dermatitis rather than as scars or limitation of 
motion or function.  The Board therefore finds that the 
predominant disability is best represented by the criteria 
specifically enumerated in the "new" Diagnostic Code 7816, 
rather than as scars of the affected body parts.  

VA can assign separate ratings under separate diagnostic 
codes for the same injury or disease in cases where the 
veteran has separate and distinct manifestations of the 
disease or injury and none of the symptomatology overlaps.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the 
instant case, the record is absent for evidence that the 
veteran's disability on appeal results in more than a single 
manifestation.  There is no evidence that the veteran's 
psoriatic dermatitis results in scars, limitation of motion, 
or limitation of function of any affected part.  The Board is 
aware of the May 2004 medical examiner's description of scars 
on the veteran's right thigh and chest.  The context of this 
description is a thorough examination of the veteran's entire 
skin surface.  Neither this examiner, nor any other objective 
evidence of record, attributes these scars to the veteran's 
psoriatic dermatitis.  

Furthermore, even if these scars did result from his 
psoriatic dermatitis, the criteria for a disability rating 
under applicable diagnostic codes have not been met.  Ratings 
under the "new" Diagnostic Codes 7802, 7803, 7804, 7805, or 
the "old" Diagnostic Codes 7803, 7804 or 7805 would not be 
appropriate because the record is absent for objective 
evidence, or even subjective complaint, that the scars are 
tender or painful on examination, unstable, deep, limit 
function of his right thigh or chest, limit motion, or are 
poorly nourished with repeated ulceration.  Nor would a 
rating under the "new" Diagnostic Code 7802 be appropriate 
because the record clearly indicates that these scars do not 
occupy an area of 929 square centimeters or greater.  

Upon a careful examination of the record, the Board finds 
that the criteria for a rating higher than 10 percent have 
not been met prior to May 7, 2004.  However, the criteria for 
a 30 percent rating, but no higher, have been met under the 
"old" Diagnostic Code 7806, since May 7, 2004.  

May 1994 to November 1996 clinical notes from Dr. D.E. Owens, 
indicate that the veteran had a moderate skin reaction to 
radiation therapy, dryness of his fingers and the dorsal 
aspect of his feet which was treated with hydrocortisone 
cream and Lac Hydrin.

In April 1996, Dr. J.N. Gade treated the veteran for hand 
dermatitis with patchy areas of hyperkeratosis, scaling and 
fissuring involving fingers and also patchy areas involving 
lateral soles and heels, that varied between 1 and 3 
centimeters.  The physician's impression was that the veteran 
suffered from psoriasis.  December 2000 to January 2001 
clinical notes from Dr. J.N. Gale show treatment for 
psoriasis of the elbows and hands, described as erythematous 
plaques and thick scales on the hands and feet.  The veteran 
was treated with Psorcon cream and Temovate ointment.  

From January 1997 to July 2002, Dr. G.E. Wheeler treated the 
veteran for various descriptions of arthritis.  Barely 
legible clinic notes from November 2002 to February 2002 
mention "psoriatic arthritis".  Other than these notations, 
these clinical notes do not describe the veteran's psoriasis 
in any detail conforming to rating criteria.  

An October 2002 VA skin examination revealed an approximately 
3 centimeter erythematous area on the left elbow with a small 
amount of silver scale toward the center.  The veteran also 
had skin lesions on the medial right foot which were spread 
out over most of the length of the foot in small patches of 
erythema with central flaking and scaling.  The right 
anterior tibia had an approximately 2 centimeter in diameter 
skin lesion that was erythematous and slightly raised, with 
no flaking or desquamation.  A 2 centimeter by 4 centimeter 
slightly erythematous area of the left heel was thickened and 
cracked.  The arch had a 3 centimeter by 4 centimeter area in 
the medial subtalar region which was erythematous with focal 
areas of scaling.  The veteran's fingertips also showed dry 
skin with paronychial cracking.  The examiner described the 
veteran's skin condition as mild psoriasis.  

October 2002 photographs depict the veteran's psoriatic 
dermatitis.  These photographs show relatively small patches 
of slightly discolored skin on the veteran's left and right 
elbow, right calf, and the palms of the left and right hands.  
Several such patches are also shown on the heel and medial 
aspect of the veteran's right foot.  These are all notated 
"psoriatic plaque".  These photographs show relatively 
small affected surface areas; none of the anatomical parts 
mentioned appear to be extensively covered with scaly or 
discolored skin.  Furthermore, the photographs do not show a 
skin condition that could be even liberally described as 
exceptionally repugnant.  

August 2003 VA clinic notes state that the veteran had a 
scaly, flaky rash on erythematous base, scattered on extensor 
surface of the lower extremity.  December 2003 VA clinic 
notes describe the veteran's skin condition as assorted and 
scattered psoriatic plaques on his elbows and feet, of 
different degrees.  The clinician noted that, other than the 
psoriatic plaques, the veteran's skin was normal, without 
lesions or redness.  He was also assessed as having a 
yeast/psoriasis infection of the rectum/perineal area.  

A May 7, 2004 VA examination found the veteran to have a 
single 5 centimeter to 7 centimeter erythematous 
hyperkeratotic plaque of the right tibial area, a few 1.5 
centimeter erythematous hyperkeratotic patches on the left 
tibial area, and a patch of psoriasis with erythema and 
scaling on the left temporal scalp.  A hypopigmented scar was 
found on the veteran's inner right thigh and 1 to 2 
centimeter hypopigmented scars were found on the veteran's 
chest.  Other than the noted discoloration, the examination 
report does not describe these scars in any other detail.  
The examiner stated that there was no evidence of exudation.  
There was evidence of excoriation of areas due to the 
itching, which occurs on a regular basis.  The examiner 
reported that, by the veteran's account, the itching was 
relatively constant.  The examiner stated that approximately 
3 percent of the body surface was currently involved and 
opined that when the veteran's psoriasis is not under control 
from medications, less than 10 percent of the veteran's skin 
would be typically involved.  This report also referred to 
topical steroid and non-steroid ointments used to treat the 
veteran's psoriatic dermatitis.  

Prior to the May 2004 VA examination, a rating higher than 
the 10 percent already assigned is not warranted under either 
the "old" Diagnostic Code 7806 or the "new" Diagnostic 
Code 7816.  

The record, prior to May 2004, contains no objective evidence 
of itching, such as excoriation, and no reported history of 
constant itching.  The record is also absent for any mention 
of extensive lesions or marked disfigurement.  Indeed, the 
October 2002 photographs do not depict a condition which 
could even liberally be described as markedly disfiguring.  
There is no mention of ulceration or exfoliation.  While the 
evidence does describe the veteran's psoriatic patches as 
scaling, flaking and cracking, the affected body surface area 
is minimal, both by the various clinicians' accounts and as 
shown in the October 2002 photographs.  Furthermore, in March 
1995 Dr. D.E. Owens described the veteran's skin condition in 
terms not indicative of extensive crusting, lesions, or 
surface area involvement, stating that the veteran had some 
difficulty with dryness of his fingers and dorsal aspect of 
his feet.  Similarly, the October 2002 examiner described the 
veteran's skin condition as mild psoriasis.  The record does 
not support a finding that the veteran's psoriatic dermatitis 
resulted in extensive crusting or extensive lesions.  Based 
upon this evidence, a rating higher than 10 percent for the 
period prior to May 2004 is not warranted under the "old" 
Diagnostic Code 7806.  

Nor would a rating higher than 10 percent be appropriate 
under the "new" Diagnostic Code 7816 for the period prior 
to May 2004.  The October 2002 photographs and the 
clinicians' descriptions indicate that the veteran's 
psoriatic dermatitis involves much less than 20 percent of 
the entire body or of the exposed areas affected.  No reports 
by the veteran indicate otherwise.  The May 2004 examiner 
stated that during times when the veteran's psoriatic 
dermatitis is not under control by medications, a 10 percent 
surface area involvement would be typical.  This statement, 
by its nature, takes into account a reported history by the 
veteran.  Treatment of the veteran's psoriatic dermatitis has 
always involved topical creams and ointments rather than 
systemic therapy.  Therefore, a rating higher than 10 percent 
for the period prior to May 2004, under the "new" 
Diagnostic Code 7816, is not warranted.

Evidence from the May 2004 VA examination satisfies the 
criteria for a 30 percent rating under the "old" Diagnostic 
Code 7806.  The examiner found excoriation of affected areas, 
indicative of itching occurring on a regular basis.  
Furthermore, this itching was reported as constant by the 
veteran.  Therefore, the criterion of constant itching, found 
in the "old" Diagnostic Code 7806, has been met.  Thus, 
based upon facts found during the May 7, 2004 examination, a 
rating of 30 percent is warranted for the veteran's psoriatic 
dermatitis.  The Board will now turn to whether a rating 
higher than 30 percent is warranted since May 7, 2004.  

A rating higher than 30 percent is not warranted for this 
period under the "old" Diagnostic Code 7806 because there 
is no evidence of extensive exfoliation or complaints or 
reports of systemic or nervous manifestations associated with 
the veteran's psoriatic dermatitis.  

Nor is a rating higher than 30 percent warranted under the 
"new" Diagnostic Code 7816 for the period since May 2004.  
As stated above, even when uncontrolled by medication, the 
percentage of the veteran's body affected by his psoriatic 
dermatitis is typically 10 percent.  The May 2004 examination 
found the only exposed areas affected were the veteran's left 
temporal scalp and small patches on the veteran's elbows.  
These findings, as well as all the descriptions of record, 
indicate that less than 20 percent of the veteran's entire 
body or exposed areas affected are involved.  The May 2004 
examination does not show any significant difference in 
treatment from the earlier evidence of record; the veteran 
has not received systemic therapy for his psoriatic 
dermatitis.  

In summary, prior to the May 2004 VA examination, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the veteran's 
psoriatic dermatitis.  However, the May 2004 examination 
provided evidence that the veteran's psoriatic dermatitis met 
the criteria for a 30 percent rating, but no higher, under 
the "old" Diagnostic Code 7806.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating of 10 percent, for 
psoriatic dermatitis, prior to May 7, 2004, is denied.

Entitlement to a disability rating of 30 percent, and no 
higher, for psoriatic dermatitis, from May 7, 2004 forward, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


